Citation Nr: 0410016	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-08 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent 
for arthritis of the right knee with limitation of motion, for a 
period from March 16, 1995 to August 28, 2000.

2.  Entitlement to a disability evaluation in excess of 10 percent 
for arthritis of the right knee with instability, for a period 
from July 1, 1997 to August 28, 2000.


REPRESENTATION

Appellant represented by:	John R. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and an observer.


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1982.  

This case was previously before the Board of Veterans' Appeals 
(the Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (RO).  The additional development requested by the Board 
in its June 2001 remand has been substantially accomplished and 
this case is now ready for appellate review.  

In February 2001, a hearing was held before the undersigned 
Veterans Law judge who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2003).  

The Board also notes that the veteran filed a claim dated in 
October 2002 for an increased rating for his service-connected 
total right knee replacement due to traumatic arthritis, rated as 
30 percent disabling, effective November 1, 2001.  In November 
2003, the RO issued a rating decision that denied the veteran's 
claim and continued the 30 percent disability rating.  In December 
2003, the veteran, through his attorney, filed a notice of 
disagreement (NOD) with that rating decision.  In addition, he 
submitted additional medical evidence in connection with this 
issue.  However, as of the date of this decision, the RO has not 
issued a statement of the case (SOC) on this issue.  

The U.S. Court of Appeals for Veterans Claims held in Manlincon v. 
West, 12 Vet. App. 238 (1999), that when a notice of disagreement 
is filed, the Board should remand, rather than refer, the issue to 
the RO for the issuance of a statement of the case.  Id.  The 
Board interprets the disagreement set forth in the December 2003 
letter from the veteran's attorney as the veteran's NOD.  
Accordingly, the issue of entitlement to an increased rating for 
the veteran's service connected total right knee replacement due 
to traumatic arthritis will be addressed in the remand that 
follows this decision.

FINDINGS OF FACT

1.  The veteran's right knee disorder is principally manifested by 
recurrent pain, swelling, effusion, crepitus as well as severe 
subluxation and instability.

2.  The veteran's right knee condition is manifested by arthritic 
changes, substantiated by X-rays, with a painful flexion to 5 
degrees and extension to 90 degrees.

3.  The veteran's right knee disorder does not present such an 
unusual disability picture as to render application of the regular 
rating schedule provisions impracticable.  


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for arthritis of the right knee with limitation of motion for the 
period March 16, 1995 to August 28, 2000 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.59, 4.71a, Diagnostic Code 5010-5260 (2003).

2.  The criteria for a separate disability rating of 30 percent 
for service-connected arthritis of the right knee with instability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA; see Pelegrini v. Principi, 
17 Vet. App. 412 (2004); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
VA believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
Nevertheless, in the present case, the Board finds the RO has 
satisfied its obligations under the VCAA, Pelegrini, supra and 
Quartuccio, supra.  And, without arguing the merits of Pelegrini, 
supra, the Board finds that any error that the RO may have 
committed did not result in prejudice to the veteran, and, 
therefore, constitutes harmless error.

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of the 
discussions in rating decisions dated in September 1996, March 
1997, April 2000 and August 2000, the June 2001 VCAA notification 
letter, a June 1998 SOC and a January 2003 supplementary statement 
of the case (SSOC).  These documents informed the veteran of the 
evidence necessary to establish entitlement to an increased 
disability rating for a right knee condition and of the 
regulations relevant to the adjudication of his case.  In 
addition, the June 2001 VCAA notification letter identified the 
information and evidence the RO would obtain and the information 
and evidence the veteran was responsible to provide.  The Board 
concludes that the discussions therein adequately informed the 
veteran of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the VCAA, 
Pelegrini, supra and Quartuccio, supra.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO satisfied 
its duty to assist the veteran by obtaining private and VA 
treatment records as well as affording the veteran VA orthopedic 
examinations during the relevant time period.  In addition, during 
the pendency of his appeal, the veteran informed the RO that he 
received a medical examination in connection with his right knee 
disability claim for Social Security benefits in June 1999.  The 
veteran requested that the RO obtain his records from the Social 
Security Administration.  In June 2001, the Board remanded the 
case to the RO so that it could obtain the veteran's records.  
Since June 2001, the RO has made eight written requests for the 
veteran's social security records.  The Social Security 
Administration (SSA) has informed the veteran that it is unable to 
locate the veteran's records.  Moreover, the veteran also has not 
furnished this evidence to the RO.  Therefore, the Board concludes 
that the RO has satisfied its duty to assist the veteran and the 
records are unavailable.

In addition, the veteran and his representative have had ample 
opportunity to present evidence and argument in support of this 
appeal and have not identified any outstanding available 
information or evidence relevant to the veteran's claim.  As set 
forth above, the veteran presented sworn testimony in February 
2001 before the undersigned Veteran's Law Judge.  

The Board concludes that all relevant facts have been properly and 
sufficiently developed and that VA has satisfied its duties, as 
set out in the VCAA, to notify and to assist the veteran with 
respect to the issues adjudicated in this decision.  As a result, 
no further development is warranted and the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.  See VCAA, Pelegrini, supra and 
Quartuccio, supra.


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  However, 
the Board will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2003).

Further, in evaluating increased ratings, consideration will be 
given to whether higher ratings are available under the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Specifically, in DeLuca, the Board was 
directed to consider whether a veteran's complaints of shoulder 
pain could significantly limit functional ability during flare-ups 
or when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40 (2003). Accordingly, the Board 
will consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45 
(2003).  See DeLuca, 8 Vet. App. at 207.

The General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes (DCs) 5003 and 5257.  The General Counsel stated 
that when a knee disorder is already rated under Diagnostic Code 
(DC 5257), the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under DC 
5260 (flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate rating 
for arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 4.59 
(2003); see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  Where additional disability is shown, a veteran rated 
under DC 5257 can also be compensated under DC 5003 and vice 
versa.

During the time relevant time period, the RO rated the veteran's 
right knee disability as 20 percent disabling under DC 5010-5260 
for limitation of motion, from March 16, 1995 to August 28, 2000, 
and as 10 percent disabling for subluxation/instability under DC 
5257 from July 1, 1997 to August 28, 2000.  In this decision, the 
Board will also consider DCs 5256, 5260, 5261 and 5262, based upon 
knee ankylosis, knee impairment, limitation of motion, and 
impairment of the tibia and fibula.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under DC 5003.  Under 
DC 5003, degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved. 

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5003 (2003).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic Code, 
a rating of 10 percent is warranted for each major joint or groups 
of joints affected by limitation of motion, to be combined, not 
added under DC 5003.  DCs 5260 and 5261 address ratings based upon 
limitation of motion.

DC 5261 contemplates limitation of motion of the knee. DC 5261 
provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees warrants a 
10 percent rating, extension limited to 15 degrees warrants a 20 
percent rating, extension limited to 20 degrees warrants a 30 
percent rating, extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5261.

DC 5260 provides that flexion of the leg limited to 60 degrees 
warrants a noncompensable rating, flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 degrees 
warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260 (2003).  
Flexion of the knee to 140 degrees is considered full, and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate II (2003).

Under DC 5256, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation; ankylosis in flexion between 10 degrees and 
20 degrees warrants a 40 percent evaluation; ankylosis in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation; and extremely unfavorable ankylosis in flexion at an 
angle of 45 degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 20 
percent will be assigned for moderate disability; and 30 percent 
warranted for severe disability.

Impairment of the tibia and fibula, manifested by malunion, with 
marked knee or ankle disability warrants a 30 percent evaluation, 
while malunion with moderate knee or ankle disability warrants a 
20 percent rating.  Malunion of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent rating. 38 C.F.R. § 
4.71a, DC 5262 (2003). Nonunion of the tibia and fibula of either 
lower extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace. Id.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With the above criteria in mind, the medical evidence from the 
relevant time period will be briefly summarized.  The veteran's 
private outpatient treatment records dated in March 1995 show that 
he was diagnosed with post-traumatic arthritis of his right knee.  
Physical examination revealed a tender medial joint line and 
positive crepitus on physical examination and X-ray impressions 
showed advanced degenerative changes.  The records also indicate 
the veteran complained of pain.  He further stated he used a cane 
occasionally and took Motrin for the pain.  Following his 
examination, a brace and cane were prescribed.

A VA examination report dated in July 1996 indicates that physical 
examination of the veteran's right knee showed mild knee joint 
effusion.  The knee extended to five degrees and flexed to 90 
degrees.  Ligaments of the knee were intact except for the 
anterior cruciate and about 1+ instability on the anterior drawer 
test.  There was marked patellofemoral crepitus.  X-rays anterior-
posterior (AP) and lateral of the right knee showed moderately 
severe arthritic changes.  There also was marked spurring at the 
superior and inferior poles of the patella and at the patellar 
articulation of the femur in the patellar groove.  There were 
spurs both medially and laterally as well as a narrowing of the 
joint line.  The diagnosis was moderately severe traumatic 
arthritis of the right knee.  Significantly, the examiner noted: 
"This is a very poor knee and will get worse with time.  It will 
finally come to a total joint replacement."

The claims file also contains a memorandum from the VA facility in 
Memphis, Tennessee (Memphis VA) dated in March 1996 that indicates 
the veteran was treated at that facility for moderately severe 
posttraumatic arthritis of his right knee.  In addition, 
outpatient treatment records were attached to the memorandum: a 
record dated in March 1996, which indicates the veteran suffered 
from "severe traumatic arthritis;" a record dated in June 1996, 
which indicates the veteran was treated for traumatic arthritis of 
the right knee; and a record dated in October 1996, which also 
indicates the veteran received treatment for his knee.

A VA examination report dated in February 1997 indicates the 
veteran had arthroscopic surgery on his right knee at the Memphis 
VA.  He complained of knee swelling and reported that he received 
shot in his knee from private physician occasionally.  He also 
reported that his knee was unstable and he could not bend it all 
the way.  In addition, he reported continual swelling along the 
medial side of his knee.  Physical examination revealed the 
veteran walked with an antalgic gait on the right and had a genu 
valgus on the right of about 10 degrees, whereas the normal genu 
valgus on the left knee was 3 degrees.  There was a 3" 
parapatellar scar along the medial aspect of the right knee and 
the knee is obviously swollen.  He had difficulty heel walking and 
toe walking because he did not get the right knee fully extended.  
He had no knee jerks on the right or left side.  He had a 1+ ankle 
jerk bilaterally.

As the veteran sat, the examiner noted that he had AP instability 
in his right knee with about 8 mm of forward excursion of the 
tibia on the femur on the drawer test.  The examiner stated that 
it appeared to be stable in the medial to lateral planes.  There 
also were bony excrescences felt on the femoral condyle in the 
sitting position and there was crepitation of the heavy degree in 
the right knee.  The patient's right thigh measured 1 1/4 inches 
less in circumference than the left.  The right knee measured 1/2 
inches greater in circumference than the right.  He extended his 
right knee to 5 degrees and flexed it only to 90 degrees.  The 
veteran had normal range of motion in his left knee.  AP and 
lateral X-rays of the patient's right knee showed a marked amount 
of traumatic arthritis in his knee.  There also was a narrowing of 
the lateral joint space and a marked spurring to the femoral 
condyles and irregularity of the tibial plateaus with marked 
spurring of the patella, superiorly and laterally, and 
irregularity of the articular surface.  He was diagnosed with 
severe arthritis of his right knee.  The examiner noted: "This 
patient's arthritis is going to continue to the point that he is 
going to need a total knee replacement within a few years.  He has 
a significant impairment in the right leg." 

The Board finds that there is no basis for a rating in excess of 
20 percent for arthritis of the left knee, which was rated under 
DC 5010-5260 based upon pain and limitation of motion.  VA 
examinations dated in July 1996 and February 1997 showed flexion 
limited to 90 degrees and extension limited to 5 degrees.  In 
addition, these examinations showed the veteran suffered from 
painful motion, swelling, crepitus, laxity and subluxation.  
Significantly, both VA examiners noted in their examination 
reports that the veteran's right knee was "poor," would worsen 
over time, and he would require a total right knee replacement.  
The Board notes that the RO assigned a 20 percent disability 
rating to the veteran's right knee injury with traumatic arthritis 
under DC 5010-5260, which adequately contemplates the veteran's 
functional loss and pain.  No other diagnostic code would provide 
a higher rating for the veteran's right knee injury with traumatic 
arthritis.  Were he to be evaluated under DC 5261 for limitation 
of extension and functional loss due to painful motion, rather 
than DC 5260, he would not be entitled to a higher disability 
evaluation based upon the limitation of extension indicated by the 
physical examinations in the relevant examination reports.  As set 
forth above, the veteran's pain on motion due to arthritis is 
contemplated by the 20 percent evaluation currently assigned under 
DC 5010-5260.  

As noted above, the RO has assigned the veteran a separate 10 
percent rating under DC 5257 for right knee disability classified 
as traumatic arthritis of the right knee with instability from 
July 1, 1997 to August 28, 2000.  The VA examination report dated 
in February 1997 indicates the veteran walked with an antalgic 
gait, had genu valgus as well as an obviously swollen knee.  
Indeed, the veteran's right knee was 1/2 inch thicker than his 
left knee.  It also shows he had AP instability in his right knee 
with about 8 mm forward excursion of the tibia and femur on the 
drawer test.  Bony excrescences were found on the femoral condyle 
as well as a "heavy degree" of crepitation.  The examiner noted: 
This patient's arthritis is going to continue to the point that he 
is going to need a total knee replacement within a few years.  He 
has significant impairment in the right leg."  The Board notes the 
veteran underwent a total right knee replacement in August 2000.  
Accordingly, the criteria for a rating of 30 percent for 
subluxation or lateral instability under DC 5257 is met.

Inaddition, the medical evidence also does not show ankylosis of 
the knee or an impairment of the tibia and fibula. As such, a 
rating under DC 5256 or DC 5262 is not appropriate in this case.

Finally, there is no competent evidence of record which indicates 
that the veteran's service-connected right knee disorder caused 
marked interference with his employment during the relevant rating 
period beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient care.  
Thus, there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is nothing 
in the evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

Resolving all reasonable doubt in favor of the veteran, it is the 
conclusion of the Board that the symptomatology related to the 
service-connected right knee injury with traumatic arthritis from 
March 16, 1995-August 28, 2000 does not warrant a disability 
rating in excess of 20 percent under DC 5101-5260.  By contrast, 
the Board finds the evidence warrants a disability evaluation of 
30 percent under DC 5257 for severe instability.  Furthermore, no 
other applicable diagnostic code would provide the veteran with a 
higher rating.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
right knee injury with traumatic arthritis, for a period from 
March 16, 1995 to August 28, 2000, is denied.  

Entitlement to an increased disability rating of 30 percent for 
traumatic arthritis of the right knee with instability, for a 
period from July 1, 1997 to August 28, 2000, is granted.



REMAND

By rating decision dated in November 2003, the issue of 
entitlement to an increased rating for service connected total 
right knee replacement due to traumatic arthritis, currently rated 
as 30 percent disabling was denied.  The Board interprets the 
letter from the veteran's attorney dated in December 2003 
regarding the RO's denial of the veteran's claim for a disability 
rating in excess of 30 percent for his service-connected total 
right knee replacement to be an NOD.  Thus, as an SOC addressing 
the issue adjudicated in the November 2003 rating decision has not 
been accomplished, pursuant to Manlincon, 12 Vet. App. at 238, 
this case must be REMANDED for the following:

1. The regional office to the extent the claim is not granted, 
issue an SOC with respect to the issue of whether the veteran is 
entitled to a disability rating in excess of 30 percent for his 
service-connected total right knee replacement due to traumatic 
arthritis.  In reaching its decision, the RO should review the 
veteran's medical records dated in December 2003, which were 
submitted to the Board during the pendency of the veteran's appeal 
on the issues of entitlement to an increased disability rating for 
his service-connected (1) right knee injury with traumatic 
arthritis; and (2) traumatic arthritis of the right knee with 
instability.

2.		The RO must review the claims file including this 
decision and remand and ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 (2003) (the "VCAA"), 
Quartuccio, supra and any other applicable legal precedent.  This 
includes informing the appellant of the time he has in which to 
submit additional evidence.  The veteran and his attorney are 
hereby notified that following the issuance of the SOC concerning 
the veteran's claim for entitlement to an increased disability 
rating for his service-connected total right knee replacement, the 
veteran must perfect a timely substantive appeal if he desires 
appellate review of either of these issues by the Board.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003). 

3.		If and only if a timely appeal of the issue of 
entitlement to an increased disability rating for his service 
connected total right knee replacement due to traumatic arthritis 
is presented, the case should be returned to the Board for 
adjudication of any such issue.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

4.		To the extent the claim on appeal remains denied, the 
veteran should be provided with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on his claim for benefits, to 
include a summary of the evidence and discussion of all pertinent 
regulations, including the VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO 
To provide expeditious handling of all cases that has been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



